Case 1:19-cv-03567-LDH-RML Document 1 Filed 06/17/19 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

EMILE WESTMORELAND,

                                                       PLAINTIFF,
                                                                                COMPLAINT

                            -AGAINST-                                           19-CV-3567

NEW YORK CITY, POLICE OFFICER DANIEL
SCALCIONE, and POLICE OFFICER RICHARD
ERNYEY, individually, and in their capacity as members
of New York City Police Department

                                                   DEFENDANTS.

----------------------------------------------------------------------- x




                                     PRELIMINARY STATEMENT

        1. This is a civil action in which Plaintiff, Mr. Emile Westmoreland (“Mr.

             Westmoreland”), seeks relief for the violation of his rights secured by 42 USC 1983,

             the Fourth and Fourteenth Amendments to the United States Constitution.

        2. The claims arise from an incident on or about December 27, 2018, in which officers

             of the New York City Police Department (“NYPD”), acting under color of state law,

             intentionally and willfully subjected Mr. Westmoreland to, inter alia, false arrest,

             denial of right to a fair trial, and the use of excessive force.

        3. Plaintiff seeks monetary damages (special, compensatory and punitive) against

             Defendants and an award of costs and attorneys’ fees, and such other and further

             relief as the Court deems just and proper.
Case 1:19-cv-03567-LDH-RML Document 1 Filed 06/17/19 Page 2 of 6 PageID #: 2




                                     JURISDICTION

     4. This action is brought pursuant to 28 USC 1331, 42 USC 1983, and the Fourth and

        Fourteenth Amendments to the United States Constitution.

     5. Venue is laid within the United States District Court for the Eastern District of New

        York in that the events giving rise to the claim occurred within the boundaries of the

        Eastern District of New York.

                                         PARTIES

     6. Plaintiff, Mr. Westmoreland, is a citizen of the United States and at all times here

        relevant resided at 118-44 Guy R. Brewer Boulevard, Jamaica, Queens, NY 11434.

     7. New York City is a municipal corporation organized under the laws of the State of

        New York.

     8. Police Officer Daniel Scalcione (“PO Scalcione”) and Police Officer Richard Ernyey

        (“PO Ernyey”) at all times here relevant were members of the NYPD, and are sued in

        their individual and professional capacity.

     9. At all times mentioned, Defendants were acting under color of state law, under color

        of the statues, ordinances, regulations, policies, and customs and usages of the City of

        New York.



                               FACTUAL ALLEGATIONS

     10. Mr. Westmoreland is 41 years old and works as a carpenter.

     11. On or about December 27, 2018, at approximately 7:30 pm, Mr. Westmoreland was

        at home with his family.




                                              2
Case 1:19-cv-03567-LDH-RML Document 1 Filed 06/17/19 Page 3 of 6 PageID #: 3




     12. Mr. Westmoreland heard a disturbance outside his home and went to see what was

        happening.

     13. PO Scalcione and PO Ernyey were on the street talking to Mr. Westmoreland’s

        mother.

     14. PO Scalcione and PO Ernyey told Mr. Westmoreland, in sum and substance, that they

        were going to give Mr. Westmoreland’s nephew, Clinton Westmoreland (“Clinton”),

        a ticket for leaving his car running while it was parked on the street.

     15. Clinton then went to speak to PO Scalcione and PO Ernyey.

     16. Without justification, PO Ernyey suddenly lunged at Clinton.

     17. Mr. Westmoreland moved his hand up to protect Clinton.

     18. PO Scalcione then hit Mr. Westmoreland with his police radio in the side of Mr.

        Westmoreland’s head.

     19. Mr. Westmoreland was knocked unconscious by the blow.

     20. PO Scalcione then grabbed Mr. Westmoreland around the head.

     21. Mr. Westmoreland was handcuffed behind his back and transported to the 113th

        Precinct.

     22. Mr. Westmoreland was held at the precinct until approximately 2:30 am.

     23. Mr. Westmoreland was then transported to Central Bookings, where he was held until

        approximately 3:00 pm the next day.

     24. Mr. Westmoreland was charged with Obstruction of Governmental Administration,

        Resisting Arrest, and Attempted Assault.

     25. In the Criminal Court Complaint, PO Scalcione falsely stated that Mr. Westmoreland

        “was pulling on the back of his jacket as he was attempting to place Clinton


                                              3
Case 1:19-cv-03567-LDH-RML Document 1 Filed 06/17/19 Page 4 of 6 PageID #: 4




        Westmoreland under arrest” and that Mr. Westmoreland “attempted to punch PO

        Ernyey with a closed fist to his body.”

     26. On or about March 7, 2019, Mr. Westmoreland was granted an Adjournment in

        Contemplation of Dismissal.

     27. Mr. Westmoreland continues to suffer physically and emotionally from the events of

        December 27, 2018, including fear, embarrassment, humiliation, emotional distress,

        frustration, anxiety, loss of liberty and physical pain.



                                  FIRST CAUSE OF ACTION

                          (42 USC 1983 – Excessive Use of Force)

     28. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

        fully set forth herein.

     29. Defendants have deprived Plaintiff of his civil, constitutional and statutory rights

        under color of law and are liable to Plaintiff under 42 USC 1983.

     30. Defendants have deprived Plaintiff of his right to be free of unreasonable searches

        and seizures, pursuant to the Fourth and Fourteenth Amendments to the United States

        Constitution, in that Defendants used excessive and unreasonable force against

        Plaintiff.

     31. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

        to equal or exceed the jurisdictional limit of this Court




                                               4
Case 1:19-cv-03567-LDH-RML Document 1 Filed 06/17/19 Page 5 of 6 PageID #: 5




                              SECOND CAUSE OF ACTION

                                  (42 USC 1983 – False Arrest)

     32. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

        fully set forth herein.

     33. Defendants have deprived Plaintiff of his civil, constitutional and statutory rights

        under color of law and are liable to Plaintiff under 42 USC 1983.

     34. Defendants have deprived Plaintiff of his right to be free of unreasonable searches

        and seizures, pursuant to the Fourth and Fourteenth Amendments to the United States

        Constitution, in that Plaintiff was falsely arrested by Defendants.

     35. Defendants confined Plaintiff.

     36. Plaintiff was aware of, and did not consent to, his confinement.

     37. The confinement was not privileged.

     38. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

        to equal or exceed the jurisdictional limit of this Court



                                    THIRD CAUSE OF ACTION

                           (42 USC 1983 –Denial of Right to a Fair Trial)

     39. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

        fully set forth herein.

     40. Defendant have deprived Plaintiff of his civil, constitutional and statutory rights

        under color of law and are liable to Plaintiff under 42 USC 1983.

     41. Defendants have deprived Plaintiff of his right to a fair trial, pursuant to the

        Fourteenth and Sixth Amendments to the United States Constitution.


                                                5
Case 1:19-cv-03567-LDH-RML Document 1 Filed 06/17/19 Page 6 of 6 PageID #: 6




         42. Defendants created false information likely to influence a jury’s decision and then

            forwarded that information to prosecutors, resulting in Plaintiff suffering a

            deprivation of liberty and a violation of his rights.

         43. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

            to equal or exceed the jurisdictional limit of this Court.



                                          JURY DEMAND

         44. Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff respectfully requests that the Court enter a Judgment against Defendants

together with costs and disbursements as follows:

                In favor of Plaintiff in an amount to be determined by a jury, but at least equal or

                exceeding the jurisdictional limit of this court for each of Plaintiff’s causes of

                action;

                Awarding Plaintiff punitive damages in an amount to be determined by a jury;

                Awarding Plaintiff reasonable attorneys’ fees, costs and disbursements of this

                action;

                And such other and further relief as the Court deems just and proper.


Dated:          New York, New York
                June 17, 2019



                                                  By:                  /s/
                                                        Malcolm Anderson (MA 4852)
                                                        PetersonDelleCave LLP
                                                        Attorney for Plaintiff
                                                        233 Broadway, Suite 1800
                                                        New York, NY 10279
                                                        (212) 240-9075
                                                    6
